FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JEROME ANTHONY ALFORD,                  
                 Plaintiff-Appellant,         No. 01-35141
                 v.                             D.C. No.
                                            CV-99-05586-RJB
JOI HANER, a Washington State
Patrol Officer; JOHN DOE HANER,             Western District
her husband; GERALD DEVENPECK,               of Washington,
Sgt., Washington State Patrol;                  Tacoma
JANE DOE DEVENPECK, his wife,                   ORDER
              Defendants-Appellees.
                                        
    On Remand From the United States Supreme Court

                    Filed August 9, 2005

     Before: James R. Browning, Betty B. Fletcher, and
              Ronald M. Gould, Circuit Judges.


                           ORDER

   This case has returned to us on remand from the Supreme
Court. See Devenpeck v. Alford, 125 S. Ct. 588 (2004),
reversing Alford v. Haner, 333 F.3d 972 (9th Cir. 2003). In
turn, we now remand the case to the district court.

   As the Supreme Court has pointed out, we did not, in our
original disposition, decide whether the police had probable
cause to arrest Alford for obstructing a law enforcement offi-
cer or for impersonating a law enforcement officer. See 125
S. Ct. at 595. Our review of the record below reveals that the
jury did not have occasion to pass on this question either. In
fact, the jury received no instruction on the elements of any

                            10231
10232                 ALFORD v. HANER
offense for which Alford might have been arrested other than
a violation of Washington’s Privacy Act.

   We therefore REMAND the case to the district court for
retrial on the alternate theories indicated by the Supreme
Court.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.